                  Case 2:20-cr-00011-JAM Document 98 Filed 07/26/21 Page 1 of 3


 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for Jonathan Beltran-Ochoa
 6
                                      UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                          Case No.: 2:20-cr-11 JAM

11                       Plaintiff,                     STIPULATION AND ORDER
12                                                      VACATING DATE, CONTINUING
               vs.                                      CASE, AND EXCLUDING TIME
13
14   JONATHAN BELTRAN-OCHOA, et al.,                    Date: July 27, 2021
                                                        Time: 9:30 a.m.
15                       Defendants                     Court: Hon. John A. Mendez
16
17             IT IS HEREBY STIPULATED by and between Assistant United States Attorney
18   Justin Lee, counsel for plaintiff United States of America, and attorney Clemente M.
19   Jiménez, counsel for defendant Jonathan Beltran-Ochoa, that the status conference
20   currently scheduled for July 27, 2021, at 9:30 a.m., be vacated and the matter continued
21   to this court’s criminal calendar on August 10, 2021, at 9:30 a.m. for change of plea.
22   Defense counsel will require additional time to confer with Mr. Barraza-Garcia and
23   conduct further investigation, as necessary. This proposed stipulation relates to
24   Defendant Beltran-Ochoa only.
25             IT IS FURTHER STIPULATED the Court find and order that 1) time from the
26   date of the parties’ stipulation, July 23, 2021, to and including the August 10, 2021, status
27   date shall be excluded from computation of time within which the trial of this case must
28   be commenced under the Speedy Trial Act, 18 U.S.C. Section 3161 et seq., pursuant to



     20cr0011.stipo.072321                          1
                  Case 2:20-cr-00011-JAM Document 98 Filed 07/26/21 Page 2 of 3


 1   Section 3161(h)(7)(A) and (B)(iv), (Local code T-4), and 2) the ends of justice served in
 2   granting the request outweigh the best interests of the public and the defendant to a
 3   speedy trial.
 4
 5                                               Phillip Talbert
                                                 Acting United States Attorney
 6
               DATED:        July 23, 2021 By:   /s/ Justin Lee
 7                                               By JUSTIN LEE
 8                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
 9                                               United States of America
10
11
12
               DATED:        July 23, 2021       /s/ Clemente M. Jiménez
13                                               CLEMENTE M. JIMÉNEZ
14                                               Attorney for Jonathan Beltran-Ochoa

15
16
17
18
19
20
21
22
23
24
25
26
27
28



     20cr0011.stipo.072321                         2
                  Case 2:20-cr-00011-JAM Document 98 Filed 07/26/21 Page 3 of 3


 1                                               ORDER
 2
               The Court having, received, read, and considered the parties’ stipulation, and good
 3
     cause appearing therefrom,
 4
               IT IS ORDERED that the Court adopts the parties’ stipulation in its entirety as its
 5
     Order. The status conference in the above-entitled matter scheduled for July 27, 2021, at
 6
     9:30 a.m., is hereby vacated and the matter continued to August 10, 2021, at 9:30 a.m.
 7
               Based on the parties’ representations, the Court finds and orders that 1) the time
 8
     from the date of the parties’ stipulation, July 23, 2021, to and including the August 10,
 9
     2021, status date shall be excluded from computation of time within which the trial of
10
     this case must be commenced under the Speedy Trial Act, 18 U.S.C. Section 3161 et seq.,
11
     pursuant to Section 3161(h)(7)(A) and (B)(iv), (Local code T-4), and 2) the ends of
12
     justice served in granting the continuance and allowing the defendant further time to
13
     prepare outweigh the best interests of the public and the defendant to a speedy trial.
14
15
16   DATED: July 23, 2021                       /s/ John A. Mendez
17                                              THE HONORABLE JOHN A. MENDEZ
                                                UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28



     20cr0011.stipo.072321                           3
